DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the JP 2000135994 (A) reference, hereafter referred to as JP (994).  
It is first noted that a pedal, a crank arm and a bicycle are not being positively claimed.
Re claim 1, JP (994) teaches an apparatus for securing a bicycle, including a structure 2 to be indirectly mounted to a secure structure 15, the structure 2 including an internal cavity to receive a pedal 8, a door 1 movable relative to the structure 2, between an open position to receive the pedal, and closed position to retain the pedal in the cavity, and a locking device 4, 6.
Re claim 2, the structure 2 and door 1 encase or enclose the pedal when the door is closed on the cavity.
Re claim 3, a crank arm and bicycle are not claimed.  In addition, the structure and door shield or restrict access to an interconnection between a crank arm and bike frame at least to some degree, as seen in fig. 4.
Re claim 4, a crank arm is not being claimed.  In addition, the element 10 may be regarded as a portion of the crank arm 9, and the element 10 is received in the internal cavity as seen in fig. 3.
Re claim 5, a crank arm is not being claimed.  In addition, the element 10 may be regarded as a portion of the crank arm 9, and the element 10 is received in the internal cavity as seen in fig. 3.
Re claim 6, the top of the structure 2 in fig. 4 defines a base, and the walls which are directly attached to the base define an upstanding wall, to define the cavity between the base and the upstanding wall(s).  
Re claim 7, one of the side walls attached to the base defines a top, and one of the walls which are directly attached to the base define an upstanding wall, which is at least indirectly attached to the door 1.  
Re claim 8, the five walls of the structure define a base, a top, two upstanding side walls, and an end wall.
Re claim 9, in the closed position, the door 1 is adjacent opposite and adjacent all of the walls of the structure 2.
Re claim 10, one of the side walls includes an opening to receive portion 10 of a crank arm 9, as seen in figs. 1 and 2.
Re claim 12, the door 1 pivots relative to the structure 2 via a hinge 11.
Re claim 13, the door 1 pivots relative to the structure 2 via a hinge 11.
Re claim 15, the locking device 4 includes a retractable bolt 6.
Re claim 16, the locking device 4 includes a retractable bolt 6 received within an aperture of the tab 7 on an inner surface of the door 1.
Claims 1-5, 7, 12, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the DE 29913562 reference, hereafter referred to as DE (562).
It is first noted that a pedal, crank arm and a bicycle are not being positively claimed.
Re claim 1, DE (562) teaches (see the attached translation) an apparatus for securing a bicycle, including a structure 1 to be indirectly mounted to a secure structure (floor, line 59), the structure 1 including an internal cavity to receive a pedal 20, a door 3 movable relative to the structure 1, between an open position to receive the pedal, and closed position to retain the pedal in the cavity, and a locking device 30 (padlock, line 190).
Re claim 2, the structure 1 and door 3 encase or enclose the pedal when the door is closed on the cavity.
Re claim 3, a crank arm and bicycle are not claimed.  In addition, the structure and door shield or restrict access to an interconnection between a crank arm and bike frame at least to some degree.
Re claim 4, a crank arm is not being claimed.  In addition, the crank arm 21, is received in the internal cavity.
Re claim 5, a crank arm is not being claimed.  In addition, the crank arm 21, is received in the internal cavity.
Re claim 8, the apparatus includes a base 22, a top (the top edge of the walls 4, 14), and two side walls 4, 14 and two end walls 16.  
Re claim 12, the door 3 pivots relative to the structure 1 via a hinge 7.
Re claim 13, the door 3 pivots relative to the structure 1 via a hinge 7.
Re claim 15, the locking device padlock 30 includes a retractable bolt defined by the bow (shackle) of the padlock.
Re claim 20, the device is formed of steel (see line 119 of the translation).  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP (994) in view of Kasper 6,257,154.
Re claim 14, Kasper teaches that it is well known to make a hinge 79 of a locking device door 75 and structure 71 inaccessible in the door 75 closed position (see fig. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the hinge 11 of the JP(994) reference inaccessible in the closed position, in view of the teaching of Kasper, to protect the hinge from tampering tools.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP (994) in view of Palmer et al 5,244,101.
Re claim 20, Palmer et al teaches a pedal locking device formed of steel (column 3, line 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the door 1 and/or structure 2 of the JP (994) reference of steel, in view of the teaching of Palmer et al, to optimize its strength and durability.
Claims 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DE (562) in view of Palmer et al 5,244,101.
Re claim 6, Palmer et al teaches an internal cavity closed by a base 10.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure 1 of the DE (562) reference, to include an internal base portion for closing the internal cavity below the pedal, in view of the teaching of Palmer et al, to aid in guarding against access to the pedal in the locked condition of the structure and door.
Re claim 7, the DE (562) reference teaches a top at the top edge of the walls 4, 14, 16, and the door 3 is attached to the side wall 4.
Re claim 11, the base 10 provided by Palmer et al also teaches apertures 11a, 11b to receive fasteners.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DE (562) in view of Kasper 6,257,154.
Re claim 14, Kasper teaches that it is well known to make a hinge 79 of a locking device door 75 and structure 71 inaccessible in the door 75 closed position (see fig. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the hinge 7 of the DE (562) reference inaccessible in the closed position, in view of the teaching of Kasper, to protect the hinge from tampering tools.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE (562) in view of Cook et al 5,701,770.
Re claim 16, Cook et al teaches a door having a tab 26 on an inner surface with an aperture to receive a bolt 24 of a structure 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of DE (562) to include a door tab and locking bolt in place of its padlock 30, in view of the teaching of Cook et al, to provide expected locking and unlocking capabilities.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE (562) in view of Dunn et al 2015/0260480.
Re claim 17, Dunn et al teaches a structure with an internal cavity and hinged door 102 in fig. 1A which includes at least one barrier 107 which is used toc lamp the article (weapon) inside of the internal cavity.  
Re claim 18, a pedal is not being positively claimed, nor is any claimed reference frame for a top of a pedal.
Re claim 19, the barrier is adjustable along a track 108.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one adjustable barrier in the internal cavity of the DE (562) reference, in view of the teaching of Dunn et al, to guard against unwanted movement of the pedal relative to the internal cavity of the DE (562) reference.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The DE 102009056573 A1 reference teaches a hinged cavity and door assembly for a pedal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 30, 2022